NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

              DONALD EDWARD STABLES, JR., Appellant.

                             No. 1 CA-CR 19-0184
                               FILED 2-11-2020


           Appeal from the Superior Court in Mohave County
                        No. S8015CR201800855
              The Honorable Richard D. Lambert, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Janelle A. McEachern, Attorney at Law, Chandler
By Janelle A. McEachern
Counsel for Appellant
                           STATE v. STABLES
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Lawrence F. Winthrop delivered the decision of the Court, in which
Presiding Judge Jennifer B. Campbell and Judge Michael J. Brown joined.


W I N T H R O P, Judge:

¶1             Donald Edward Stables, Jr., (“Appellant”) was convicted and
sentenced by a jury of one count of possession of dangerous drugs and one
count of possession of drug paraphernalia. This appeal is filed in
accordance with Anders v. California, 386 U.S. 738 (1967), and State v. Leon,
104 Ariz. 297 (1969). Counsel for Appellant advised this court that she has
searched the record and has found no arguable question of law that is not
frivolous. She requests this court conduct its own independent review of
the record for fundamental error. See State v. Clark, 196 Ariz. 530, 537, ¶ 30
(App. 1999) (stating that this court reviews the entire record for reversible
error). This court gave Appellant the opportunity to file a supplemental
brief in propria persona, but he has not done so.

¶2             We have appellate jurisdiction pursuant to the Arizona
Constitution, Article 6, Section 9, and Arizona Revised Statutes (“A.R.S.”)
sections 12-120.21(A)(1), 13-4031, and 13-4033(A).1 Finding no reversible
error, we affirm.

                FACTS2 AND PROCEDURAL HISTORY

¶3            On May 28, 2018, Deputy Wilbert Jones initiated an
investigation at a gas station in north Kingman. Deputy Jones contacted an
individual named Walter Major, and found Mr. Major had approximately
14 grams of methamphetamine in his possession. Mr. Major indicated he
was selling methamphetamine in return for a place to stay and then




1       Absent material changes from the date of the alleged offenses, we
cite to the current versions of all statutes and rules.

2      “We view the evidence in the light most favorable to sustaining the
verdicts and resolve all inferences against appellant.” See State v. Fontes,
195 Ariz. 229, 230, ¶ 2 (App. 1998).


                                      2
                           STATE v. STABLES
                           Decision of the Court

provided Deputy Jones the address of the house in which he had been
staying.

¶4            Two hours later, Deputy Jones and another officer proceeded
to the address given by Mr. Majors. There, they found Appellant outside
the residence with another man, R.H. While the other officer began to speak
with R.H., Deputy Jones asked Appellant if he was involved in selling
drugs. Appellant said he was not, but admitted he was in possession of a
small amount of marijuana and allowed Deputy Jones to enter his home.

¶5            Inside the home, Appellant pointed out a small container of
marijuana lying on a bed. Deputy Jones also observed a clear glass pipe on
a dresser in the room, which Appellant admitted belonged to him.
Appellant also admitted he had used methamphetamine the previous day.
As Deputy Jones further searched the room, he found a second glass pipe
in a pair of boots, as well as a plastic bag containing two clear bags of a
white crystalline substance found under some clothes in a laundry hamper.
The substance was later tested and confirmed to be methamphetamine,
weighing 58.3 grams in total.

¶6            Appellant was charged with possession of dangerous drugs
for sale (methamphetamine) as a class two felony and possession of drug
paraphernalia (methamphetamine) as a class six felony. The State also
alleged and proved two prior felony convictions.

¶7             Prior to trial, the court ruled on a motion in limine and
allowed select text messages from Appellant’s phone to be entered into
evidence. At trial, Detective Aaron Devries explained how he extracted the
text messages off of Appellant’s phone and testified that the messages
indicate Appellant had given methamphetamine to a woman to sell and
was expecting repayment. Detective Devries also testified that the amount
of drugs found in an investigation can be indicative of sale, with larger
amounts suggesting a higher probability that an individual is selling the
drugs as opposed to keeping them for personal use. Detective Devries
explained that he generally investigates for sale of drugs if more than a 16th
of an ounce is found (approximately 4.5 grams). In addition, Deputy Jones
testified that he recognized the two glass pipes found in Appellant’s home
as pipes used to smoke methamphetamine.

¶8            After presentation of the evidence, the jury found Appellant
not guilty of possession of dangerous drugs for sale (methamphetamine),
but guilty of the lesser-included offense of possession of dangerous drugs
(methamphetamine) as a class four felony. The jury also found Appellant



                                      3
                            STATE v. STABLES
                            Decision of the Court

guilty of possession of drug paraphernalia (methamphetamine) as a class
six felony. After weighing the aggravating and mitigating factors, the court
sentenced Appellant to 2.25 years in prison for the drug possession count
and .75 of a year in prison for the paraphernalia count, both sentences to
run concurrently, with 193 days of presentence incarceration credit.
Appellant filed a timely notice of appeal.

                                 ANALYSIS

¶9            We have reviewed the entire record for reversible error and
find none. See Leon, 104 Ariz. at 300; Clark, 196 Ariz. at 537, ¶ 30. The record
reflects the proceedings were conducted in compliance with Appellant’s
constitutional and statutory rights and conformed to the Arizona Rules of
Criminal Procedure. Appellant was represented by counsel at all stages of
the proceedings, and he was present during all critical stages.

¶10          The court properly considered the State’s motion in limine
regarding admittance of Appellant’s text messages into evidence and ruled
that the messages to be admitted were relevant and not hearsay.

¶11           The State presented sufficient evidence to support
Appellant’s convictions for both counts, and the jury was properly
comprised of eight members. There was no evidence of jury misconduct or
deadlock, and the court properly instructed the jury on the elements of the
charges, the State’s burden of proof, the presumption of innocence, and the
need for a unanimous verdict. The jury returned a unanimous verdict, and
the court ultimately imposed legal sentences for the crimes of which
Appellant was convicted.

¶12            Upon filing of this decision, Appellant’s counsel shall inform
Appellant of the status of his appeal and of his future options. Counsel has
no further obligations unless, upon review, counsel finds an issue that may
be appropriately submitted to the Arizona Supreme Court for review. See
State v. Shattuck, 140 Ariz. 582, 584-85 (1984). Appellant has thirty days from
the date of this decision to proceed, if he desires, with a pro per motion for
reconsideration or petition for review.




                                       4
                          STATE v. STABLES
                          Decision of the Court

                             CONCLUSION

¶13          For the foregoing reasons, we affirm Appellant’s convictions
and sentences.




                        AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                      5